of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 01/08/2021:
Amendment of Claims 1 and 10 are acknowledged.
Cancelation of Claims 2 and 6 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Karmilovich on 03/26/2021.

The application has been amended as follows: 
Claim 1 will now read:
A combination electric tool comprising: 
at least one main body; 
at least one working part drivable by the main body and which may be separated from or attached to the main body; 
the main body including an electric motor and a control circuit, the control circuit including a signal recognition module having a microcontroller, the control circuit further including a sampling resistor; and
the working part including an identification module including a plurality of interfaces, the plurality of interfaces including a common interface and a plurality of additional interfaces, only one of the additional interfaces being in electrical connection with the common interface, the signal recognition module and the identification module being in communication such that the microcontroller is configured 

Allowable Subject Matter
Claims 1, 5 and 7 to 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed combination electric tool comprising at least one main body; at least one working part drivable by the main body and which may be separated from or attached to the main body; 
the main body including an electric motor and a control circuit, the control circuit including a signal recognition module having a microcontroller; and 
the working part including an identification module including a plurality of interfaces, the plurality of interfaces including a common interface in electrical communication with the control circuit when the main body and the working part are attached, and a plurality of additional interfaces, only one of the additional interfaces being in electrical connection with the common interface, the signal recognition module and the identification module being in communication such that the microcontroller is configured to transmit a pulse signal sequentially to each of the additional interfaces and the microcontroller is configured to recognize an identity of the working part based on an identity of the one of the additional interfaces in electrical connection with the common interface providing a feedback signal to the microcontroller, the microcontroller storing programs for controlling the operation of the control circuit and selecting programs from the stored programs for controlling for the control circuit based on a recognized identity of the working part attached to the main body.

Several references on the record disclose some sort of identification modules to identify a working part that is to be attached to a main body that include a control circuit and a microcontroller storing programs for controlling the operation of the control circuit and selecting programs from the stored programs for controlling for the control circuit based on a recognized identity of the working part attached to the main body; examples of those references are Zemlok (US 2008/0255413) that discloses identification “contactless” by using RFID for example, Cannaliato (US 2013/0118767) and Napier (US 2004/0134811) disclose using magnets to identify the working parts, also Cannaliato (US 2013/0118767) discloses using an identification module including a plurality of interfaces, including a common interface providing a feedback signal to the microcontroller from coming from a resistor on the working part, the value of the resistance of the resistor would serve as identification of the working part, this one is the most common way of identification. Napier (US 2004/0134811) provides probably the most similar reference with an identification module including a plurality of interfaces where the common interface, not expressible disclosed but inherently, would be electrically connected only to some of the interfaces by way of the feedback sensors 27, but the microcontroller is not configured to transmit a pulse signal sequentially to each of the additional interfaces but just a signal simultaneously to all of them, the interface is not really providing a feedback signal to the microcontroller as claimed but the signal is being generated by the feedback sensors. None of the references disclose the microcontroller sending a pulse signal sequentially to each of the additional interfaces and identifying the working part just by sensing which one of the interfaces is connected to the common interface. Note that with this configuration no other major component for the identification module is required.

Regarding Claim 10:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed control method for a combination electric tool having a main body and at 
Attaching the main body to the working part so that the common interface is electrically connected to the microcontroller and the sampling resistor; 
Judging the identity of the working part attached to the main body by the microcontroller transmitting a pulse signal sequentially to each of the additional interfaces and receiving a feedback signal from the one of the additional interfaces in electrical connection with the common interface; and selecting corresponding preset programs using the microcontroller based on a judged identity of the working part attached to the main body.3US Application Serial No. 15/305,396 Amendment dated January 8, 2021 In Reply to Office Action dated September 18, 2020

As discussed for Claim 1, several references on the record disclose method of controlling combination electric tools as described based some sort of identification modules to identify the working part that is to be attached to a main body which includes a control circuit and a microcontroller storing programs for controlling the operation of the control circuit and selecting programs from the stored programs for controlling for the control circuit based on a recognized identity of the working part; examples of those references are Zemlok (US 2008/0255413) that discloses identification “contactless” by using RFID for example, Cannaliato (US 2013/0118767) and Napier (US 2004/0134811) disclose using magnets to identify the working parts, also Cannaliato (US 2013/0118767) discloses using an identification module including a plurality of interfaces, including a common interface providing a feedback signal to the microcontroller from coming from a resistor on the working part, the value of the resistance of the resistor would serve as identification of the working part, this one is the most common way of identification. Napier (US 2004/0134811) provides probably the most similar reference with an identification module including a plurality of interfaces where the common interface, not expressible disclosed but inherently, would be electrically connected only to some of the interfaces by way of the feedback sensors 27, but the microcontroller is not configured to transmit a microcontroller transmitting a pulse signal sequentially to each of the additional interfaces and receiving a feedback signal from the one of the additional interfaces in electrical connection with the common interface but just sending a signal simultaneously to all of them, the interface is not really providing a feedback signal to the microcontroller as claimed but the signal is being generated by the feedback sensors. None of the references disclose the microcontroller sending a pulse signal sequentially to each of the additional interfaces and identifying the working part just by sensing which one of the interfaces is connected to the common interface. Note that with this configuration no other major component for the identification module is required.
	
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        

/ROBERT F LONG/Primary Examiner, Art Unit 3731